Title: To George Washington from Brigadier General Charles Scott, 10 June 1779
From: Scott, Charles
To: Washington, George


        
          Sir
          Powhatan County [Va.] June 10th 1779
        
        I am Just from Petersburg where We have Colected about thirteen Hundred men Old soldiers included. we wait the arival of the Arms &c. which is hourly expected, when they Come to hand one Battallion will be instantly Put in motion. the remainder of the troops I am Fearfull will be detaind Some time for want of their Clothing Such as Shirts Shoes & Stockings all of which we are very short of. I have proposd to the Govr & Counsil to pay them money in lue of them & that I would indeavour to prevail on them to take it. But have not Yet had their answer. Your Excellency may be assurd that I Will put them in motion as Soon as possable my affars was put in some train for going on to Head Quarters which obligd me to leave the Place of Randezvous for two or three days I shall return again tomorrow when I Shall

Be Constantly found untill the whole of the troops March. I am Your Excellencys Obt Servant
        
          Chs Scott
        
      